DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on September 06, 2019 claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim (s) 16 recites "the contract" which lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-20) and system (claim 21) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of managing a electronic contract, which falls into the "Certain Methods of Organizing Human Activity," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of managing a contract, which falls within the abstract idea of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), teaching, and following rules or instructions). It is 
.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to managing a contract, from a computer, a processor, a computer readable storage medium (claims 1 and 21). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0074], " IOT device can perform the methods described in FIGS. 1 and/or implement the functionality discussed in FIG. 13. In some embodiments, The systems and methods of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to managing a contract, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 13 and 14 and para. 0273) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an  apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-20, recite steps such as a blockchain environment. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim 20 is directed to a "system" however there are no hardware components disclosed in the body of the claim to make up the apparatus.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US Pub. No. 20180143995) in view of Hunn (US Pub. No. 20180005186).
With respect to claim 1, Bailey et al. teaches a method for managing an electronic contract through a hybrid runtime environment comprising: 
establishing the electronic contract (Paragraph 34 discloses a contract, a smart contract) that includes a set of executable programmable components and a set of natural language components (Paragraph 64 discloses component, subroutine, object, or other unit suitable for use in a computing environment); 
changing the state of the electronic contract and generating a contract event (Paragraph 42  discloses change the state of an item of value in a distributed ledger by appending a new block to the blockchain and Paragraph 34 discloses generating event or transaction occurs); and 
in response to the contract event: 
extending execution of the electronic contract to an on-chain environment, when the contract event is associated with an on-chain integration (Paragraph 34 discloses appending a new block to the blockchain and Paragraph 34 discloses create and enforce contractual obligations and commitments between two or more agents), and; 
extending execution of the electronic contract to an external application resource, when the contract event is associated with an external service integration (Paragraph 70 discloses components and systems can generally be integrated together in a single software product or packaged into multiple software products).  Bailey et al. does not explicitly disclose a natural language component.
	However, Hunn teaches establishing the electronic contract that includes a set of executable programmable components and a set of natural language components (Paragraph 61 discloses part natural language, part-machine readable code).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bailey et al. (ledger architecture) with Hunn (storing, managing, and executing contracts).  This would have facilitated the creation and dynamic modification of blockchains.    This would have been an improvement for contract management in and outside of a blockchain environment.  See Hunn Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.

Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 2, Bailey et al. teaches the method of claim 1, wherein the on-chain environment is a blockchain environment (Paragraph 34 discloses a blockchain environment). 

Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 3, Bailey et al. teaches the method of claim 1, wherein the on-chain environment is a distributed ledger environment (Paragraph 34 discloses a distributed ledger). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 4, Hunn teaches the method of claim 1, wherein changing the state of the electronic contract occurs when the electronic contract is modified (Paragraph 53 discloses a Contract state updates may take place continuously and in `real-time` or near `real-time`).

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 5, Hunn teaches the method of claim 1, where the electronic contract further comprises at least one set of contract stipulations and changing the state of the electronic contract occurs when a contract stipulation is met (See Paragraph 246 teaches a clause stipulation). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 6, Bailey et al. teaches the method of claim 1, wherein generating a contract event comprises generating the contract event on a private server (Paragraph 41 discloses a private server). 
	
	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 7, Bailey et al. teaches the method of claim 1, wherein generating a contract event comprises generating the contract event on an on-chain environment (Paragraph 41 discloses information that is required to be appended to the blockchain if the generating event or transaction occurs). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 8, Bailey et al. teaches the method of claim 1, wherein extending execution of the electronic contract to the on-chain environment comprises performing an operation on a blockchain (Paragraph 42 discloses generating event or transaction occurs.  A transaction is equivalent to an operation). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 8.  With respect to claim 9, Bailey et al. teaches the method of claim 8, performing an operation on a blockchain comprises initiating a transaction on the blockchain (Paragraph 42 discloses generating event or transaction occurs).

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 10, Bailey et al. teaches the method of claim 1, wherein generating a contract event, further comprises appending the contract event to an contract log of the electronic contract (Paragraph 42 discloses generating event or transaction occurs and information that is appended to the blockchain). 
	Bailey et al. as modified by Hunn teaches all the limitations of claim 10.  With respect to claim 11, Bailey et al. teaches the method of claim 10, wherein appending the contract event to an audit log of the electronic comprises storing the audit log on a blockchain (Paragraph 42 discloses generating event or transaction occurs and information that is appended to the blockchain).

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 12, Bailey et al. teaches the method of claim 1, wherein the external application resource is located on a public blockchain, distributed ledger network (Paragraph 292 discloses a blockchain or distributed ledger structure. These states are signed between the contracting parties and/or other parties on the BDL and Paragraph 246 discloses compute the value of a public function on that private data). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 13, Bailey et al. teaches the method of claim 1, wherein the external application resource is located on a private server (Paragraph 34 teaches distributed ledger may be addressed by certain embodiments of the disclosure. The term agent may be used to illustrate a distinct and unique private individual, a for-profit or non-profit corporation, a government agency, a public or private association or organization, a research or educational establishment, a bank or other financial institution and/or, any other possible participant that may engage in a transaction that either changes, or validates, the state of an item of value in a distributed ledger). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 14, Hunn teaches the method of claim 1, wherein extending execution of the electronic contract to an external application resource occurs through an application programming interface integration (Paragraph 241 teaches an API). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 15, Hunn teaches the method of claim 1, wherein extending execution to an external application resource comprises mapping the contract event to an external application resource (Paragraph 76 teaches mapping integrations to programmable clauses, adding clauses to contracts (e.g. from clause libraries, using templates, and other appropriate means), and monitoring the post-formation state of a contract via a graphical user interface (GUI) dashboard(s), analytics, notifications, feeds, graphs, charts, and other data visualization techniques).

	Bailey et al. as modified by Hunn teaches all the limitations of claim 15.  With respect to claim 16, Hunn teaches the method of claim 15, wherein mapping a contract event to an external application resource further comprises mapping the contract event to an external application resource prior to executing the contract (Paragraph 76 teaches mapping integrations to programmable clauses, adding clauses to contracts (e.g. from clause libraries, using templates, and other appropriate means), and monitoring the post-formation state of a contract via a graphical user interface (GUI) dashboard(s), analytics, notifications, feeds, graphs, charts, and other data visualization techniques). 
	Bailey et al. as modified by Hunn teaches all the limitations of claim 15.  With respect to claim 17, Hunn teaches the method of claim 1, further comprising, at a contract management system, during a pre-formation stage of the electronic contract, forming a contract, which comprises of adding a plurality of participants to the electronic contract, and adding at least one set of contract stipulations to the electronic contract (Paragraph 239 discloses formation of the contract). 

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 18, Bailey et al. teaches the method of claim 1, wherein changing the state of the electronic contract and generating a contract event occur on-chain environment (Paragraph 53 discloses the smart contract would be considered a Permissioned agent that would document the change of state and associated artifacts by appending a block to the distributed ledger). 

Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 19, Hunn teaches the method of claim 1, wherein changing the state of the electronic contract and generating a contract event occur off-chain (Paragraph 99 discloses off-chain and on-chain).

	Bailey et al. as modified by Hunn teaches all the limitations of claim 1.  With respect to claim 20, Hunn teaches the method of claim 1, wherein changing the state of the electronic contract and generating a contract event, occur both on the on-chain environment and an off-chain environment (Paragraph 99 discloses off-chain and on-chain). 
	With respect to claim 21, Bailey et al. teaches a system for hybrid runtime execution of an electronic contract comprising: 
a contract execution service that comprises an internal runtime environment and a set of integrations to external resources with at least one integration to an on-chain runtime, wherein the contract execution service comprises configuration to: 
establish the electronic contract (Paragraph 34 discloses a contract, a smart contract), wherein the electronic contract comprises a set of executable programmable components and a set of natural language components (Paragraph 64 discloses component, subroutine, object, or other unit suitable for use in a computing environment), 
change the state of the electronic contract and generate a contract event (Paragraph 42  discloses change the state of an item of value in a distributed ledger by appending a new block to the blockchain and Paragraph 34 discloses generating event or transaction occurs), and extend execution of the electronic contract to an on-chain environment, when the contract event includes an associated on-chain integration (Paragraph 34 discloses appending a new block to the blockchain and Paragraph 34 discloses create and enforce contractual obligations and commitments between two or more agents); and 
extend execution of the electronic contract to an external application resource, when the contract event includes an associated external service integration (Paragraph 70 discloses components and systems can generally be integrated together in a single software product or packaged into multiple software products).  Bailey et al. does not explicitly disclose a natural language component.
	However, Hunn teaches establish the electronic contract, wherein the electronic contract comprises a set of executable programmable components and a set of natural language components (Paragraph 61 discloses part natural language, part-machine readable code).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bailey et al. (ledger architecture) with Hunn (storing, managing, and executing contracts).  This would have facilitated the creation and dynamic modification of blockchains.    This would have been an improvement for contract management in and outside of a blockchain environment.  See Hunn Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190139037 is directed to SYSTEM AND METHOD FOR SCALING BLOCKCHAIN NETWORKS WITH SECURE OFF-CHAIN PAYMENT HUBS:   [0029] deploying a smart contract from an originating source to a first off-chain ledger associated with a first payment hub server; authorizing at least one user to interact with the first payment hub server; and synchronizing periodically a balance sheet of the first off-chain ledger with the smart contract using a cryptographic commitment structure, wherein the smart contact is used to authorize a withdrawal from the first off-chain ledger. In embodiments of the present invention, an off-chain transaction is enacted, the transaction authorization is signed and sent to the payment hub server directly

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154